         Case 4:20-cv-00362-BRW Document 13 Filed 08/19/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


EDDIE L. PUGH                                                       PETITIONER


VS.                                  4:20CV00362 BRW/PSH


DEXTER PAYNE, Director of the
Arkansas Department of Correction                                   RESPONDENT


                                          JUDGMENT


       Consistent with the Order entered today, judgment is entered dismissing this petition for

writ of habeas corpus with prejudice. The relief sought is denied. The certificate of

appealability is denied.

          IT IS SO ORDERED this 19th day of August, 2020.



                                                Billy Roy Wilson
                                                UNITED STATES DISTRICT JUDGE
